Hooker, J.
I concur in the affirmance of this cause *312upon all of the grounds stated in my Brother Montgomery’s opinion, and for the further reasons that, under the undisputed testimony, the court might have charged that the defendant was not guilty of negligence in failing to anticipate and provide against a climbing up and seizing a wire connected with the electric street lighting system by a 14-year old boy, which he could not reach from the ground, and that it was contributory negligence in such a boy to do so, even if he was not a trespasser, which need not be decided. See Palmer v. Harrison, 57 Mich. 182; Trudell v. Railway, 126 Mich. 73 (53 L. R. A. 271); Wade v. Railway, 151 Mich. 684.